DETAILED ACTION
Status of Claims
This is a non-final office action in response to the applicant’s arguments/remarks made in an amendment filed on 01/14/2022.
Claims 1, 9, and 15 have been amended; claims 3, 11, and 17 have been canceled.
Claims 1-20 are currently pending; claims 1-2, 4-10, 12-16, and 18-20 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 01/14/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Remarks
35 U.S.C. § 112:
The amended claims have overcome the 35 U.S.C. § 112 rejection, and the 35 U.S.C. § 112 rejection has been withdrawn.

35 U.S.C. § 103:
The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the 35 U.S.C. § 103 section.

Specification
The amended specification does not introduce a new manner, and is accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10, 12-13, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Monkiewicz et al. (US 20150170266 A1) in view of Verma et .
Claims 1, 9, and 15:
Monkiewicz discloses the following:
a.	a memory device with computer-readable program code stored thereon; a communication device; a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to. (See paragraphs [0049]-[0050]; Fig. 2A; and paragraphs [0079]-[0085].)
b.	an authorized entity (i.e., a financial institution) for access the sever for monitoring resource life cycle, wherein the server includes data on a graphical user interface (i.e. a device displaying and manipulating data on web pages),  from a database for identification of one or more touch points of the resource life cycle. (See paragraphs [0040]-[0045]; paragraph [0083], “[t]he existence of any of various well-known protocols such as TCP/IP, Ethernet, FTP, HTTP and the like is presumed, and the system can be operated in a client-server configuration to permit a user to retrieve web pages from a web-based server. Any of various conventional web browsers can be used to display and manipulate data on web pages”; paragraphs [0095]-[0096], “[t]he information encoded within a bar-code, and date/time associated with each scanned bar-code, may be transmitted to a computer system such as server 201 [shown in FIG. 2A]. The computer may store the received information in a database such as database 211 [shown in FIG. 2A]”; Fig. 4; and paragraphs [0097]-[0101], “[d]ata captured by scanner 401 may be transferred to Financial Institution 403. Financial Institution 403 may monitor a location and transfer of the deposit in possession of Armored Courier C…. For example, based on a sequence of scans received by Financial Institution 403, Vault B may be instructed to inspect integrity of deposit packaging, such as a cartridge. The inspection of the packaging may determine if one or more depositable items have been extracted from the deposit while being transported to Vault B”; and Fig. 5.)
c.	identify deployment of a tag on a resource set wherein the tag is standardized scannable tag, wherein upon initial deployment the tag transmits resource information associated with the resource set to the database. (See paragraphs [0026]-[0029], “[i]n some embodiments, a programmable tag may be affixed to the cartridge. The methods may include transmitting the electronic identifier to the programmable tag. The programmable tag may include a display…. The electronic identifier may be presented as a bar-code. The electronic identifier may be presented as a quick-response [‘QR’] code…. The electronic identifier may be transmitted by the programmable tag. The electronic identifier may be captured using a scanner including hardware. For example, the scanner may capture the electronic identifier by reading a bar-code displayed on the programmable tag”; paragraphs [0034]-[0037]; paragraph [0099]; paragraphs [0103]-[0106]; and paragraphs [0109]-[0111].)
d.	receive scanning confirmation from the tag, wherein the scanning occurs at the one or more touch points across the resource life cycle. (See Figs. 4-6; paragraphs [0097]-[0100]; and paragraphs [0104]-[0107], “[a]t step 511, the system captures information included in the bar-code. The information may be captured by scanning the bar-code. The scanning may occur at the retail location. The scanning may occur at any suitable location. At step 511, the system transmits the captured bar-code to a financial institution. At step 513, the system transfers the packaged depositable items via armored courier. The armored courier may transport the packaged depositable items from the retail location to a vault. At step 515, the system may scan the bar-code at a way station. The way station may be a vault, another retail location or any suitable location. At step 515, the scan of the bar-code captured at the way station is transmitted to the financial institution.”)
e.	generate a record for each of the one or more touch point based on the scanning confirmation, wherein the record is added and stored to the database for the resource life cycle monitoring and comprise updated resource information associated with the resource set. (See paragraph [0096], “[s]canner 315 may record a date and time when capturing information from bar-code 307 and/or bar-code 309. The information encoded within a bar-code, and date/time associated with each scanned bar-code, may be transmitted to a computer system such as server 201 [shown in FIG. 2A]. The computer may store the received information in a database such as database 211 [shown in FIG. 2A]”; Figs. 4-6; and paragraphs [0097]-[0101].)
f.	complete resource life cycle monitoring upon final distribution of resources from the resource set. (See paragraph [0021]; paragraph [0032]; paragraphs [0045]-[0048]; Figs. 5-6; paragraphs [0104]-[0107], “[a]t step 517, the system delivers the packaged depositable items to a vault. At step 519, the system scans a bar-code affixed to the deposit at the vault. Information captured by the scan of the bar-code is transmitted to the financial institution. At step 521, the system conducts an analysis of information received by the financial institution. The analysis may include determining a projected time for crediting the client for future transfers of depositable items”; and paragraphs [0117]-[0119], “[t]he destruction of the bar-code may indicate that the depositable items included in Deposit #1 have been verified and counted by the vault…. The depositable items included in Deposit #1 may be reintroduced into currency circulation.”)
Monkiewicz does not explicitly disclose authorizing a user to access a platform tool for resource life cycle monitoring, wherein the platform tool displays data from a distributed network, and does not disclose the following:
storing the resource information associated with the resource set to a distributed network;
generating a block for the touch point based on the scanning confirmation, wherein the block is added to the distributed ledger on a distributed network;
generating an electronic shipping manifest for a batch of resource from the resource set, wherein the electronic shipping manifest comprises an identification of each tag on the resource set associated with the batch;
performing regulatory compliance satisfaction monitoring via the platform tool, wherein the regulatory compliance satisfaction monitoring comprises end of day reconciliation of the distributed ledger relative to a secondary data record on the distributed network to determine accuracy of the distributed ledger; and
transmitting results of the regulatory compliance satisfaction monitoring to authorized user so that the user may validate the resource life cycle.
Verma discloses the following:
a.	authorizing a user for access to a platform tool for resource life cycle monitoring, wherein the platform tool displays data from a distributed network on a graphical user interface. (See paragraph [0020], “[t]he user device 106 may be any suitable type of computing device, such as a desktop computer, laptop computer, notebook computer, tablet computer, cellular phone, smart phone, smart watch, smart television, wearable computing device, implantable computing device, etc”; paragraphs [0028]-[0029], “[i]n the system 100, the user 102 may be able to verify the authenticity and status of the package throughout the entire delivery process. The user 102 may, using the user device 106, view the status of the package via the blockchain. The user device 106 may be configured to interact with a node in the blockchain network 112 or a third party system in communication therewith, to access the blockchain data values stored in the blockchain. The user device 106, or other system, as applicable, may be configured to identify each blockchain data value that includes the package identifier for the package [e.g., as provided to the user 102 following the purchasing process]. The blockchain data values may then be evaluated to determine if the unique values included therein match the unique values encoded in the machine-readable codes affixed by the vendor 108 at the time of initial packaging of the product. If the unique values remain the same throughout the delivery process, the package may be determined to be authentic.”)
b.	storing the resource information associated with the resource set to a distributed network; generating a block for the touch point based on the scanning confirmation, wherein the block is added to the distributed ledger on a distributed network. (See Fig. 1; paragraph [0005]; and paragraphs [0023]-[0027], “[t]hroughout the transportation of the package, the location or other status information regarding the package may be updated and recorded via a blockchain. The system 100 may include a blockchain network 112. The blockchain network 112 may be comprised of a plurality of nodes, where each node is configured to verify proposed blockchain data values, generate new blocks for the blockchain, validate new blocks, and maintain a copy of the blockchain. The blockchain itself may be comprised of a plurality of blocks, where each block includes at least a block header and one or more blockchain data values, also referred to herein as package data values…. The node in the blockchain network 112 may receive the data from the vendor 108 and may generate a new blockchain data value that is included in a newly generated block that is validated by other nodes in the blockchain network 112 and added to the blockchain. The distributor 110 may similarly submit status updates to the blockchain network 112 during the transportation of the package, such as by submitting updates each time the package reaches a new location, is handed off from one facility to another, enters a different stage in the delivery process, etc.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Monkiewicz; to incorporate with the teachings of Verma; and to authorize a user to monitor a resource life cycle and to implement a blockchain to store the resource information, so that the immutability of the blockchain and the timestamp of blocks may provide for an accurate, secure, and infallible record of the movement of the package from a vendor to a distributor to a user to provide greater security and peace of mind to all involved entities.
The combination of Monkiewicz and Verma discloses the claimed invention but does not explicitly disclose the following:
generating an electronic shipping manifest for a batch of resource from the resource set, wherein the electronic shipping manifest comprises an identification of each tag on the resource set associated with the batch;
performing regulatory compliance satisfaction monitoring via the platform tool, wherein the regulatory compliance satisfaction monitoring comprises end of day reconciliation of the distributed ledger relative to a secondary data record on the distributed network to determine accuracy of the distributed ledger; and
transmitting results of the regulatory compliance satisfaction monitoring to authorized user so that the user may validate the resource life cycle.
Bender discloses generating an electronic shipping manifest for a batch of resource from the resource set, wherein the electronic shipping manifest comprises an identification of each tag on the resource set associated with the batch. (See paragraph [0012]; paragraphs [0018]-[0020], “[d]elivery control program 122 creates a shipping manifest electronically that may be sent to server 120A at the receiving location and to shipping manifest database 125B”; Fig. 3; paragraph [0030], “[d]elivery control method 300 includes creating a shipping manifest [306]. A shipping manifest is a digital or electronic document or file automatically created based, at least in part, on information extracted from a product specification database [e.g., product specification database 135 in FIG. 1] for the identified product[s]. The shipping manifest may include information such as a delivery location, a product[s], attributes for the product including product identifier, required environmental conditions, product quantity, product size, shipping container sizes, quantity of product per shipping container, number of shipping containers by size, an amount of storage space for a product and a shipping container identification. A shipping container identification may be a radio frequency identification [RFID] tag, near field communication [NFC] tag, quick response [QR] codes, Universal Product Code [UPC] barcode or the like”; Fig. 4; and paragraph [0055].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Monkiewicz and Verma, to incorporate with the teachings of Bender, and to generate a shipping manifest for a batch of resources and include the tag identifications in the shipping manifest, so that the system can manage the distribution of the resources by utilizing the shipping manifest, which includes detailed information of the resources.
Salafia discloses performing regulatory compliance satisfaction monitoring via the platform tool, wherein the regulatory compliance satisfaction monitoring comprises end of day reconciliation of the ledger relative to a secondary data record on the system to determine accuracy of the ledger; transmitting results of the regulatory compliance satisfaction monitoring to authorized user so that the user may validate the resource life cycle. (See paragraphs [0064]-[0067]; paragraphs [0077]-[0078]; and paragraphs [0119]-[0120], “[w]ithin a particular deposit only account, the deposit tracking system can provide immediate deposit reporting and daily on-line deposit reconciliation and reporting. Depositors can use the information to perform deposit reconciliation within their own accounting system. It also enables the depository customer to anticipate the funds entering their accounts for Treasury purposes.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Monkiewicz, Verma, and Bender, to incorporate with the teachings of Salafia, and to perform end of day reconciliation of the distributed ledger and provide the results to the authorized user, so that depositors can use the information to perform deposit reconciliation within their own accounting system.

Claims 2, 10, and 16:
Monkiewicz in view of Verma, Bender, and Salafia discloses the limitations shown above.
Monkiewicz further discloses wherein monitoring the resource life cycle of the resource set comprising physical currency at each of the touch points for an end-to-end identification of a location of the physical currency and processing stage of the physical currency. (See paragraph [0021]; Figs. 4-6; paragraphs [0097]-[0100]; and paragraphs [0104]-[0107].)

Claims 4, 12, and 18:
Monkiewicz in view of Verma, Bender, and Salafia discloses the limitations shown above.
Monkiewicz further discloses gathering of the resource life cycle monitoring of multiple tags for identification of processing delay or soft point trends in multiple resource sets end-to-end life cycle. (See paragraphs [0037]-[0039]; Fig. 4; Fig. 6; and paragraphs [0116]- [0120].)

Claim 5:
Monkiewicz in view of Verma, Bender, and Salafia discloses the limitations shown above.
Monkiewicz further discloses wherein the tag comprises sensors for transmission of data upon being scanned at a touch point along the resource life cycle. (See paragraphs [0026]-[0028] and paragraphs [0030]-[0034].)



Claim 6:
Monkiewicz in view of Verma, Bender, and Salafia discloses the limitations shown above.
Monkiewicz further discloses wherein the resource set is a set of multiple physical currency from one or more owners within a bag. (See paragraph [0021]; paragraph [0024]; and paragraph [0109]-[0112].)
Claim 6 recites “wherein the resource set is a set of multiple physical currency from one or more owners within a bag.” This describes characteristics of the resource set, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, the claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).



Claim 8:
Monkiewicz in view of Verma, Bender, and Salafia discloses the limitations shown above.
Monkiewicz further discloses wherein the standardized scannable tag is physically affixed to the resource set, wherein the resource set comprises physical currency. (See paragraph [0021] and paragraphs [0026]-[0028].)

Claims 13 and 19:
Monkiewicz in view of Verma, Bender, and Salafia discloses the limitations shown above.
Monkiewicz further discloses wherein the tag comprises sensors for transmission of data upon being scanned at a touch point along the resource life cycle and is physically affixed to the resource set. (See paragraphs [0026]-[0028] and paragraphs [0030]-[0034].)

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Monkiewicz et al. (US 20150170266 A1) in view of Verma et al. (US 20190322426 A1), and further in view of Bender (US 20170352000 A1), Salafia et al. (US 20050108164 A1), and NAZZARI et al. (US 20180374037 A1).
Claims 7, 14, and 20:
Monkiewicz in view of Verma, Bender, and Salafia discloses the limitations shown above.
Monkiewicz discloses monitoring touch points across the resource set end-to-end of the resource life cycle. (See Figs. 4-6.)
Verma discloses storing resource information associated with the resource set to a distributed blockchain network. (See Fig. 1; paragraph [0005]; and paragraphs [0023]-[0027].)
None of Monkiewicz, Verma, Bender, and Salafia discloses wherein the distributed network is a private distributed block chain network.
However, NAZZARI discloses wherein the distributed network is a private distributed block chain network. (See paragraphs [0110]-[0112].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Monkiewicz, Verma, Bender, and Salafia, to incorporate with the teachings of NAZZARI, and to store resource information for monitoring touch points in a private blockchain, so that the private blockchain may permit a peer to add a block to the blockchain based on the peer possessing a cryptographic key  assigned by an authoritative party.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
RUFFKESS et al. (US 20200372441 A1) discloses that a system can facilitate a secure package delivery while monitoring and providing updated tracking information in real time for the delivery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D./Examiner, Art Unit 3685                      
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685